Citation Nr: 1421788	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1959 to November 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2011, the Board reopened the claim of service connection for a bilateral hearing loss disability and remanded the reopened claim for further development.  

FINDING OF FACT

Bilateral mixed type hearing loss was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral mixed type hearing loss have been met. 38 U.S.C.A §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



As the Board is granting the claim of service connection for a bilateral hearing loss disability, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).







Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board.")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records do not show any complaint or finding of hearing loss at the time of entry into service when hearing tests in September 1959 showed that the Veteran was 15/15 for whispered voice and he was given a profile of H-1.  Moreover, the Veteran denied a history of ear trouble.

In October 1959, the Veteran complained ear trouble and was found to have otitis media.  Thereafter, treatment records document persistent problems with both ears, diagnosed as otitis media, and audiograms reflect decreased hearing acuity.  In September 1960, a notation indicates a history of drainage from the ears since age 14 along with progressive deafness in both ears; the diagnosis was chronic otitis media with bilateral mixed type deafness.  In July 1962, a finding of mixed hearing loss bilaterally was noted, and the Veteran had an H-3 profile.  In October 1962, there was marked hearing loss in both ears, and notably a conductive type hearing loss on the right.  The October 1962 separation physical examination noted defects of hearing loss bilaterally, and the Veteran was given an H-3 profile.  


The Veteran's served as a combat engineer during service, bolstering the Veteran's report of significant noise exposure during service.   

After service, the Veteran underwent a VA examination in May 1963, which showed bilateral hearing loss; the diagnoses were bilateral otitis externa and deafness (conductive).  

In August 1966, the Veteran asserted that the notation in his service records that he had experienced ear trouble since the age of 14 is incorrect, as he experienced no hearing or ear impairments prior to service.  He submitted the July 1966 statement of the physician who treated him in July 1951, December 1952, and January 1955, at which times the physician noted that no ear problems were evident.

From July to August of 1973, the Veteran received in-patient VA treatment for chronic otitis media.  

Private reports dated from 1994 to 1998 indicate that the Veteran was a "deaf" patient.  

A private audiogram in September 2009 shows profound sensorineural hearing loss on the right and severe to profound sensorineural hearing loss on the left.  

In July 2011, the Veteran testified that he wore no hearing protection during service, that he has had hearing loss ever since service, and that he was also exposed to noise in jobs after service.  

The Veteran underwent a VA audiological examination in January 2012; however, the examiner obtained no audiometric data during the examination, as the Veteran did not respond to auditory stimuli by ear or bone conduction.   Nevertheless, the VA examiner concluded that the Veteran currently has mixed type hearing loss, based on his treatment history, and that the conductive component of the Veteran's hearing loss preexisted service, as the Veteran had ear problems since age 14.  


The examiner further concluded that the preexisting conductive hearing loss was not aggravated during service.  The examiner also stated that the Veteran did not develop sensorineural hearing loss as a result of noise exposure during service, as audiometric testing performed in 1963 did not reveal sensorineural hearing loss.

In a statement submitted in April 2012, the Veteran reiterated that he first development ear problems during service, not prior to service at age 14.

Analysis

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability both preexisted service and was not aggravated by service is required to rebut the presumption of soundness.  38 C.F.R. § 3.304(b).

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary. Consequently with notation or discovery during service of such residual conditions, such as scars with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that the condition preexisted service.  38 C.F.R. § 3.303(c).

Moreover, in the absence of a contention that the appellant never made statements reporting a pre-service disability that have been attributed to him, the statements alone may rebut the preexistence prong of the presumption of soundness.  See Horn v. Shinseki, 25 Vet. App. 231, 237 (2012); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).







The Veteran is presumed to have been audiologically sound on entrance to service, as no hearing or ear impairments were clinically evident on entrance to service.  Additionally, when the Veteran first sought treatment for an ear infection in October 1959, the Veteran's ears were assessed as otherwise normal, indicating that no scars of the tympanic membranes were evident.  Notably, scarring of the tympanic membranes was detected later in service, after the Veteran's treatment for recurrent ear infections.  Thus, no residual conditions, such as tympanic membrane scars, were detected soon after service, thereby establishing the existence of the residuals of a preexisting condition.

Furthermore, to the extent the Veteran's service treatment records record his report of having experienced ear problems since the age of 14, prior to service, those statements also cannot serve to rebut the presumption of soundness, as the Veteran has consistently reported (since 1966) that he never made statements that he had a preexisting ear impairment.  

Accordingly, the Veteran's hearing acuity is presumed to have been normal upon entrance to service, and hearing loss, diagnosed as mixed type (with elements of sensorineural and conductive hearing loss), initially manifested during active service.  

As the medical evidence establishes a current diagnosis of bilateral mixed type hearing loss, rendered during the 2012 VA examination, and bilateral mixed type hearing loss was first shown in service, bilateral mixed type hearing loss was initially incurred in service.  38 C.F.R. § 3.303(a).

(The Order follows on the next page.).







ORDER

Service connection for bilateral mixed type hearing loss is granted.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


